Exhibit 10.19

Execution Version

SECOND AMENDMENT TO UNCOMMITTED MASTER REPURCHASE AND SECURITIES
CONTRACT AGREEMENT

THIS SECOND AMENDMENT TO UNCOMMITTED MASTER REPURCHASE AND SECURITIES CONTRACT
AGREEMENT (this “Amendment”), dated as of February 20, 2019, is by and between
GOLDMAN SACHS BANK USA, a New York state-chartered bank, as buyer (“Buyer”), and
FS CREIT FINANCE GS-1 LLC, a Delaware limited liability company, as seller
(“Seller”). Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Master Repurchase Agreement (as defined
below).

W I T N E S S E T H:

WHEREAS, Seller and Buyer have entered into that certain Uncommitted Master
Repurchase and Securities Contract Agreement, dated as of January 26, 2018, as
amended by that certain First Amendment to Uncommitted Master Repurchase and
Securities Contract Agreement, dated as of June 6, 2018 (as the same may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Master Repurchase Agreement”);

WHEREAS, Seller has requested that Buyer increase the Maximum Facility Amount,
and Buyer has agreed to increase the Maximum Facility Amount in accordance with
the terms and conditions set forth herein; and

WHEREAS, Seller and Buyer wish to modify certain terms and provisions of the
Master Repurchase Agreement.

NOW, THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:

1. Amendments to Master Repurchase Agreement. The Master Repurchase Agreement is
hereby amended as follows:

(a) The definition of “Maximum Facility Amount” in Article 2 of the Master
Repurchase Agreement is hereby deleted in its entirety and replaced with the
following:

“Maximum Facility Amount” shall mean One Hundred Seventy Five Million Dollars
($175,000,000.00), as such amount may be increased to Two Hundred Fifty Million
Dollars, pursuant to Article 3(n).

2. Effectiveness. The effectiveness of this Amendment is subject to receipt by
Buyer of the following:

(a) Amendment. This Amendment, duly executed and delivered by Seller and Buyer.

(b) Responsible Officer Certificate. A signed certificate from a Responsible
Officer of Seller certifying: (i) that no amendments have been made to the
organizational documents of Seller since January 26, 2018, unless otherwise
stated therein; and (ii) the authority of Seller to execute and deliver this
Amendment and the other Transaction Documents to be executed and delivered in
connection with this Amendment.

(c) Good Standing. Certificates of existence and good standing and/or
qualification to engage in business for the Seller.



--------------------------------------------------------------------------------

(d) Fees. Payment by Seller of the actual costs and expenses, including, without
limitation, the reasonable fees and expenses of counsel to Buyer, incurred by
Buyer in connection with this Amendment and the transactions contemplated
hereby.

(e) Equity Threshold. Delivery of evidence to Buyer of Guarantor’s satisfaction
of the applicable Equity Threshold.

3. Seller Representations. Seller hereby represents and warrants that:

(a) no Potential Event of Default, Event of Default or Margin Deficit exists,
and no Potential Event of Default, Event of Default or Margin Deficit will occur
as a result of the execution, delivery and performance by Seller of this
Amendment; and

(b) the representations and warranties contained in Article 9 of the Master
Repurchase Agreement are true and correct in all material respects (except to
the extent that such representations and warranties specifically refer to any
earlier date, in which case Seller represents and warrants that such
representations and warranties are true and correct as of such earlier date and
except that the representations and warranties regarding Seller or Guarantor’s
financial statements are deemed to refer to the most recent financial statements
furnished to Buyer).

4. Guarantor Representations. Guarantor hereby represents and warrants that the
equity capital received by Guarantor satisfies the Equity Threshold.

5. Defined Terms. Capitalized terms used but not otherwise defined herein shall
have the meanings given to them in the Master Repurchase Agreement.

6. Continuing Effect; Reaffirmation of Guarantee Agreement. As amended by this
Amendment, all terms, covenants and provisions of the Master Repurchase
Agreement are ratified and confirmed and shall remain in full force and effect.
In addition, any and all guaranties and indemnities for the benefit of Buyer
(including, without limitation, the Guarantee Agreement) and agreements
subordinating rights and liens to the rights and liens of Buyer, are hereby
ratified and confirmed and shall not be released, diminished, impaired, reduced
or adversely affected by this Amendment, and each party indemnifying Buyer, and
each party subordinating any right or lien to the rights and liens of Buyer,
hereby consents, acknowledges and agrees to the modifications set forth in this
Amendment and waives any common law, equitable, statutory or other rights which
such party might otherwise have as a result of or in connection with this
Amendment.

7. Binding Effect; No Partnership; Counterparts. The provisions of the Master
Repurchase Agreement, as amended hereby, shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Nothing herein contained shall be deemed or construed to create a
partnership or joint venture between any of the parties hereto. For the purpose
of facilitating the execution of this Amendment as herein provided, this
Amendment may be executed simultaneously in any number of counterparts, each of
which shall be deemed to be an original, and such counterparts when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart signature page to this Amendment in Portable Document
Format (PDF) or by facsimile transmission shall be effective as delivery of a
manually executed original counterpart thereof.

8. Further Agreements. Seller agrees to execute and deliver such additional
documents, instruments or agreements as may be reasonably requested by Buyer and
as may be necessary or appropriate from time to time to effectuate the purposes
of this Amendment.

 

2



--------------------------------------------------------------------------------

9. Governing Law. The provisions of Article 20 of the Master Repurchase
Agreement are incorporated herein by reference.

10. Headings. The headings of the sections and subsections of this Amendment are
for convenience of reference only and shall not be considered a part hereof nor
shall they be deemed to limit or otherwise affect any of the terms or provisions
hereof.

11. References to Transaction Documents. All references to the Master Repurchase
Agreement in any Transaction Document, or in any other document executed or
delivered in connection therewith shall, from and after the execution and
delivery of this Amendment, be deemed a reference to the Master Repurchase
Agreement as amended hereby, unless the context expressly requires otherwise.

12. No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of Buyer under the Master
Repurchase Agreement or any other Transaction Document, nor constitute a waiver
of any provision of the Master Repurchase Agreement or any other Transaction
Document by any of the parties hereto.

[NO FURTHER TEXT ON THIS PAGE]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day first
written above.

 

BUYER:

GOLDMAN SACHS BANK USA, a New York state-chartered bank

By:  

/s/ Jeffrey Dawkins

  Name: Jeffrey Dawkins  

Title: Authorized Person

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

4



--------------------------------------------------------------------------------

SELLER:

FS CREIT FINANCE GS-1 LLC, a Delaware limited liability company

By:  

/s/ Edward T. Gallivan, Jr.

  Name: Edward T. Gallivan, Jr.  

Title: Chief Financial Officer

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

5



--------------------------------------------------------------------------------

The undersigned hereby acknowledges the execution of the Amendment, agrees to
the terms of Section 4 of the Amendment and agrees that the Guarantee Agreement
and agreements therein subordinating rights and liens to the rights and liens of
Buyer, are hereby ratified and confirmed and shall not be released, diminished,
impaired, reduced or adversely affected by this Amendment, and each party
indemnifying Buyer therein, and each party subordinating any right or lien to
the rights and liens of Buyer, therein, hereby acknowledges the modifications
set forth in this Amendment and waives any common law, equitable, statutory or
other rights which such party might otherwise have as a result of or in
connection with this Amendment. In addition, the undersigned reaffirms its
obligations under the Guarantee Agreement and agrees that its obligations under
the Guarantee Agreement shall remain in full force and effect and apply to the
additional components referenced in this Amendment.

 

GUARANTOR:

FS CREDIT REAL ESTATE INCOME TRUST, INC.,
a Maryland corporation

By:  

/s/ Edward T. Gallivan, Jr.

  Name: Edward T. Gallivan, Jr.  

Title: Chief Financial Officer

 

6